Citation Nr: 0931440	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-23 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for hemorrhoids. 
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), which in pertinent part, denied the benefits sought on 
appeal.  

In June 2009, the Veteran testified at hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript has been associated with the claims folder.  It 
appears that during the hearing the Veteran seeks to reopen a 
claim of service connection for diabetes mellitus and to raise 
a claim of service connection for peripheral neuropathy.  Those 
issues have not yet been addressed by the RO, and they are 
REFERRED back for appropriate action. 

The issues of service connection for hemorrhoids and for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether the current left 
ear hearing loss is related to service. 

2.  The preponderance of the evidence is against a finding that 
the Veteran's right ear hearing loss is related to service. 


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 

2.  Service connection right ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the June 2007 RO decision in the matter, VA sent 
a letter to the Veteran in November 2006 that fully addressed 
all notice elements concerning his hearing loss claims.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.  VA has also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to notify 
was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA provided the Veteran with an examination in 
May 2007.  VA has also made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The Board notes that 
during the June 2009 hearing, the Veteran testified about 
outstanding pertinent private treatment records dated shortly 
after his discharge from service.  The Veteran further 
testified that those treatment records were no long available.  
The Veteran has not requested that VA attempt to obtain those 
records.  In the November 2006 letter, among other places, the 
Veteran was specifically requested by the RO that he must 
return the supplied VA Form 21-4142, Authorization and Consent 
to Release Information (VA Form 21-4142), for any treatment 
record, he wished to have VA obtain for him.  The Veteran did 
not sign and return a VA Forms 21-4142.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding. 

The Board also notes that the Veteran has submitted a copy of 
his application for the State of New Jersey disability benefits 
for hemorrhoids.  The State disability benefit determination 
and any records obtained in order to render that decision have 
not been associated with the claims folder; however, the 
Veteran has not indicated that he has submitted an application 
for State disability benefits for hearing loss, but rather, as 
the application shows, for hemorrhoids and anal fissures.  
There has been no contention that the State disability benefits 
records are pertinent to the claims being adjudicated in this 
decision as to require that additional adjudication resources 
be expected obtain these records.  See 38 U.S.C.A. § 5103A (b), 
(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992). 

The Veteran has not identified, and the record does not 
otherwise indicate, any other additional existing evidence that 
is necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Claims

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a condition 
as to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2008).

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations for 
addressing claims for entitlement to service connection for 
hearing loss claims.  Essentially, a certain threshold level of 
hearing impairment must be shown for the hearing loss to be 
considered a hearing loss disability under the laws 
administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or 
greater.  38 C.F.R. § 3.385 (2008).  

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association (ASA) 
units, which must be converted to International Standard 
Organization (ISO) units in order to evaluate for hearing loss 
under 38 C.F.R. § 3.385.  Since the some of the Veteran's 
service medical records pertain to dates prior to October 31, 
1967, conversion is required for the analysis here. 

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within normal 
limits on audiometric testing at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Rather, when 
audiometric test results at a veteran's separation from service 
do not meet the requirements of  38 C.F.R. § 3.303(d), the 
veteran may nevertheless establish service connection for 
current hearing disability by submitting medical evidence that 
the current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant to 
38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385.  Id.   If the record 
shows (a) acoustic trauma due to significant noise exposure in 
service and audiometric test results reflect an upward shift in 
tested thresholds while in service, though still not meeting 
the requirements for "disability" under 38 C.F.R. § 3.385, 
and (b) post service audiometric testing produces findings 
which meet the requirements of 38 C.F.R. § 3.385; then the 
rating authorities must consider whether there is a medically 
sound basis to attribute the post service findings to the 
injury in service, or whether these findings are more properly 
attributable to intervening causes.  Id. at 159. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  He attributes his claimed hearing loss 
to injury caused by noise exposure during his service.  

Review of the service records show that the Veteran served in 
the Marine Corps as an ammunition technician for aircrafts.  He 
has provided credible statements as to noise exposure 
experienced while loading ammunition on aircrafts that had 
engines running. 

The service treatment records include the report of a November 
1965 enlistment examination, which contained objective findings 
reported in ASA units.  After converting the reported pure tone 
thresholds to ISO units, the pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 0, 0, 0, 
N/A and 10 decibels in the right ear, and -5, -5, -5, N/A and 0 
decibels in the left ear.  

In January 1968, the Veteran underwent his examination prior to 
separation from service.  The audiometric findings in that 
examination report showed the pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 0, -5, -
10,
 -5, and 0 decibels in the right ear, and 5, 10, 10, 20, and 30 
decibels in the left ear.  

The service treatment records also show that the Veteran was 
treated for bilateral ear infections over the course of 10 days 
in November 1967.  The final treatment record from that period 
showed that the ear infections were resolved by the completion 
of the treatment. 

The first post-service medical evidence of record relating to 
the hearing loss disabilities comes from a September 2006 
letter from Dr. I. Kirsh at Garden State Hearing and Balance 
Center.  In the letter, Dr. Kirsh noted the Veteran's military 
service history and his complaints of hearing impairment.  Dr. 
Kirsh also noted that the Veteran has two previous perforated 
tympanic membranes that were secondary to noise exposure.  Dr. 
Kirsh reported the audiological findings showed moderate high 
frequency sensorineural hearing loss in both ears.  Dr. Kirsh 
found that the Veteran had moderate high frequency "noise 
induced" hearing impairment in both ears.  Dr. Kirsh did not 
offer an opinion on whether or not the Veteran's bilateral 
hearing loss was related to inservice noise exposure; rather, 
he recommended that the Veteran's condition be considered for 
service connection. 

In May 2007, the Veteran was afforded a VA audiological 
examination.  In that examination report, the examiner reported 
the audiometric findings of pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were as follows: 10, 5, 20, 60, 
and 65 decibels in the right ear, and 10, 5, 20, 75, and 75 
decibels in the left ear.  After a review of the record, the 
May 2007 examiner found that the Veteran's bilateral hearing 
loss was not cause by or the result of military noise exposure.  
Based on a review of the claims file, the examiner provided the 
following opinion: 

"Threshold testing results obtained during induction 
and separation physical examinations do not meet the 
criteria for disability under VA regulations.  
Progressive nature of HL not consistent with military 
noise.  A hearing loss related to noise exposure 
occurs at the time of insult/injury and does not 
present with a progressive onset.  The current 
severity of the [V]eteran's hearing loss is most 
consistent with civilian occupational noise exposure 
and presbycusis."  

During the June 2009 hearing, the Veteran testified that he 
received treatment for his hearing impairment shortly after 
service.  There are, however, no other pertinent treatment 
records contained in the claims folder. 

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.  
The record shows that the Veteran has current left ear hearing 
loss as defined by VA.  See 38 C.F.R. § 3.385.

Based on the Veteran's MOS and the credible statements given by 
the Veteran, it is clear that he spent a good amount of time 
during his military service working in proximity to aircraft 
engines, a setting in which, presumably, he was exposed to 
considerable noise exposure.  Additionally, even though the 
January 1968 audiometric testing revealed pure tone thresholds 
that were all below the thresholds required to be considered a 
hearing loss disability under 38 C.F.R. § 3.385; the testing 
does indicate some degree of hearing loss in the left ear.  See 
Hensley, at Vet. App. 155 (any threshold over 20 indicates some 
degree of hearing loss).  The pure tone threshold at 3,000 and 
4,000 Hertz were 20 and 30 decibels in the left ear. 

Further, service medical records from the time of enlistment to 
the time of separation suggest a gradual increase in the 
severity of hearing loss in the left ear while the Veteran was 
in service.  The pure tone thresholds at all Hertz levels 
increased in severity in the left ear. 

The totality of the service records show that the Veteran was 
exposed to inservice noise exposure and that he suffered some 
degree of hearing loss in his left ear, albeit not in the right 
ear. 
 
The medical opinions of record consist of a negative nexus 
opinion and a medical statement that recommends consideration 
of service connection for bilateral hearing loss.  Both of the 
medical statements carry little weight in the resolution on the 
question of whether the Veteran's left ear hearing loss is 
related to inservice noise exposure.  The VA examiner based his 
negative nexus opinion, in large part, on the finding that the 
Veteran's hearing loss did not meet requirements of hearing 
impairment as defined by VA.  The VA examiner stated that 
hearing loss due to noise exposure occurs at the time of the 
injury and he further found that there was no evidence of 
inservice noise exposure, even though, the service treatment 
records clearly indicate left ear hearing loss at the time of 
separation, albeit not as defined by 38 C.F.R. § 3.385.  The VA 
examiner's conclusion is inconsistent with his rationale with 
respect to the Veteran's left ear hearing loss, and therefore, 
it carries little, if any, evidentiary weight.  The statement 
provided by Dr. Kirsh, at best, creates a positive suggestion 
regarding the Veteran's hearing loss. 

After careful review of the record and giving the benefit of 
any doubt to the Veteran, the Board finds the evidence for and 
against the claim for service connection for left ear hearing 
loss to be at least in approximate balance.  While one medical 
opinion of record is against the Veteran's claim and the other 
one only suggests a nexus, it cannot be denied that the 
Veteran's service records show that the Veteran was exposed to 
inservice noise exposure and indicate that he had some degree 
of left ear hearing loss while in service.  Under such 
circumstances, resolution of all reasonable doubt shall be in 
the Veteran's favor.  Consequently, the Board concludes that 
service connection for left ear hearing loss is warranted.

Right Ear Hearing Loss

The Veteran also claims service connection for right ear 
hearing loss.  The evidence of record shows that the Veteran 
has a current right ear hearing loss as defined by VA 
regulations and it further shows that the Veteran was exposed 
to considerable military noise during service.  The record, 
however, does show that the Veteran's right ear hearing loss 
was related to service. 

The audiometric testing at the January 1968 separation 
examination does not indicate a degree of hearing loss in the 
right ear; rather, it appears that the Veteran's hearing in his 
right ear gradually improved from the induction examination.  
After the converting the audiometric findings in the induction 
examination from ASA to ISO units, the pure tone thresholds 
were 0, 0, 0, N/A and 10 decibels in the right ear at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz.  At the time of 
separation, the pure tone thresholds were 0, -5, -10, -5, and 0 
decibels in the right ear.  Not only does the service treatment 
records show that the Veteran's right ear hearing had clearly 
improved during the period of his service, none of the pure 
tone thresholds at separation indicated any degree of hearing 
loss.  See Hensley, at Vet. App. 155 (any threshold over 20 
indicates some degree of hearing loss). 

Additionally, the competent medical evidence of record weighs 
against a finding that the Veteran's right ear hearing loss was 
related to service.  Although the VA examiner's conclusion was 
inconsistent with his finding for left ear hearing loss, the 
findings are consistent with the conclusion that the Veteran's 
right ear hearing loss was not related to service.  As strictly 
applied to the Veteran's right ear, the VA examiner correctly 
noted that the Veteran's service treatment records did not show 
right ear hearing impairment (or otherwise indicate hearing 
loss) at the time of separation.  Based on his review of the 
record, the VA examiner found that the Veteran's hearing loss 
was not related to service. 
Further, there is little probative value in Dr. Kirsh's 
positive suggestion.  See Neives-Rodriguuez v. Peake, 22 Vet. 
App. 295, 304 (2008) (the Board may evaluate the probative 
value of a medical opinion based on whether there is sufficient 
facts or data to support the conclusion and the opinion is the 
product of reliable principles and methods that have been 
applied to the facts of the case).  Here, Dr. Kirsh's statement 
at best only suggests a relationship between right ear hearing 
loss and service.  Dr. Kirsh found that the Veteran's hearing 
loss was "noise induced"; however, he did not indicate 
whether the Veteran's noise-induced hearing loss was incurred 
during service.   Dr. Kirsh's recommendation for service 
connection is not based on a sufficient application of facts of 
the case, and is of little probative value in the resolution of 
this issue. 

There is no other medical opinion of record in support of the 
Veteran's claim. 

The Board finds that the weight of the medical evidence is 
against a finding that the Veteran's right ear hearing loss was 
incurred in or is related to his service.  Ultimately, the 
Veteran's service treatment records do not indicate any degree 
of right ear hearing loss at the time of separation to 
attribute the post service findings of right ear hearing 
impairment as defined by 38 C.F.R. § 3.385.   In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.  The claim 
must be denied.  See Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for right ear hearing loss is 
denied. 

Entitlement to service connection for left ear hearing loss is 
granted. 


REMAND

The issue of service connection for hemorrhoids and for 
tinnitus must be remanded for additional development prior to 
adjudication.  It appears there are outstanding records 
pertinent to the hemorrhoids claim, and that additional VA 
examinations are necessary. 

In March 2009, the Veteran notified the RO that he sought 
disability benefits for his hemorrhoids condition from the 
State of New Jersey.  The decision whether to grant the claim 
and the records upon which that decision was based are not 
associated with the claims file.  VA must obtain the State 
disability benefits decision and records which may have a 
bearing on the Veteran's claims.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The RO/AMC, 
therefore, should obtain and associate from the State of New 
Jersey a copy of any decision pertaining to the Veteran's claim 
and any additional medical records on which that decision was 
based.

A review of the record shows that another VA examination to 
determine the etiology of the Veteran's hemorrhoids is 
warranted.  The Board notes that the Veteran was afforded a VA 
examination in June 2007; however, the examination report 
contains inadequate findings to adjudicate the claim.  In the 
examination report, the examiner only noted that the 
hemorrhoids were possibly related to service, and he did not 
provide any further rationale in support of that conclusion.  
As such, an examination is in order to obtain a medical opinion 
as to the likely etiology of the Veteran's hemorrhoids.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

In addition, a remand is necessary to afford the Veteran with 
another VA examination in conjunction with his tinnitus claim.  
As shown above, the record shows that the Veteran was exposed 
to inservice noise exposure from aircraft engines and is now 
service connected for a left ear disability.  Therefore, the 
RO/AMC should schedule the Veteran for another VA examination 
to obtain a medical opinion as to the likely etiology of the 
Veteran's tinnitus.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Prior to the additional VA examinations, the RO/AMC should ask 
the Veteran to identify any outstanding records of pertinent VA 
and private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of any 
State of New Jersey disability benefit 
determinations as well as any copies of the 
records on which such determinations were 
based.  If the RO/AMC is unable to locate 
any disability benefit records, then a 
memorandum of the RO/AMC's efforts in 
attempting to obtain those records should be 
associated with the claims file. 

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on file.  
If the RO/AMC is unable to locate any 
additional VA treatment records, then a 
memorandum of the RO/AMC's efforts in 
attempting to obtain those records should be 
associated with the claims file. 

3.   Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the etiology of his 
hemorrhoids.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.  
A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  Similarly, the Veteran should be 
afforded a VA examination, with an 
appropriate examiner, to determine the 
etiology of his tinnitus.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or greater 
probability) that the diagnosed disorder is 
etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

5.  Thereafter, the RO/AMC should review the 
claim file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


